DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 06/08/2022.    
Claims 6, 10, 21-22 are cancelled.  
Claims are pending in the Application, with independent Claims 1, 15 and 23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered. 

Continuity/Priority Information
The present Application 16863531, filed 04/30/2020 claims foreign priority to 	  REPUBLIC OF KOREA, 10-2019-0098846, filed 08/13/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Response to Arguments 
Applicant’s arguments, see Amendment/ Remarks filed on 06/08/2022, with respect to the rejection of Claims 1-5, 7-9, 11-20, 23 and 24 under 35 U.S.C. 103 as being unpatentable over NAMAI et al. (U.S. Pub. No. 20150071000) in view of O'Neill (U.S. Patent No. 6,366,108), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
Objection to the Claims for minor informalities is hereby withdrawn in view of amendment to the Claims. 
During the interview on 03 June 2022, Applicant’s representative Robert J. Newman, Esq. and the Examiner discussed a proposed amendment, especially the throttling feature for reducing a number of transactions associated with the defective chip. No agreement was reached as to the prior art rejection, pending further search and examination.
However, upon further consideration, a new ground(s) of rejection is made in view of a new prior as set forth in the present office action.   

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    

Claims 1-5, 7-9, 11-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No. US 20190279732) Filed: 2018-03-06 in view of Fillingim (U.S. Patent No. 8,984,216) Pub. Date: 2015-03-17.
Regarding independent Claims 1, 15 and 23, Huang discloses methods for detecting defects in a NOR flash memory, comprising:
a plurality of nonvolatile memories; a storage controller; and a control circuit configured to sense a standby current of the storage device, [0022] As shown in FIG. 1, the flash memory device 100 includes a flash memory array 110, a bias circuit 120, a sense circuit 130, and a controller 140. The flash memory array 110 includes a plurality of word lines, a plurality of bit lines, a source line, and a P-type well, which will be illustrated in the following paragraphs.
 sensing a standby current flowing through each of the memory chips of the storage device; The sense circuit 130 is configured to sense the logic levels and currents of the word lines, the bit lines, the source line, and the P-type well.
determining the corresponding memory chip to be a defective chip when the corresponding sensed current exceeds a first reference value, and performing a first control process to identify a location of the defective chip;
[0029] As shown in FIG. 4, a first detection process is executed (Step S41) to determine whether the flash memory array 110 has a defect. When it is determined that the flash memory array 110 has at least one defect, a second detection process is executed (Step S42) to confirm that the defect is occurred on which word line.
[0032] Then, the controller 140 determines whether a leakage current flowing through the P-type well 310 exceeds a leakage threshold (Step S504). When the leakage current exceeds the leakage threshold, the controller 140 determines that at least one of the word lines WL<0>, WL<1>, . . . , WL<p>, . . . , WL<m> of the flash memory array 110 is short-circuited with at least one of the bit lines BL<0>, BL<1>, . . . , BL<k>, . . . , BL<n> or the source line SL (Step S505). 
Step S42 is then executed to further determine which word line is short-circuited with at least one of the bit lines or the source lines after the first detection process 500 is terminated.
Huang discloses performing a second control process sequential to the first control process. [0038] FIG. 7 is a flow chart of the second detection process in Step S42 in accordance with an embodiment of the invention. As shown in FIG. 7, in the second detection process 700, which corresponds to Step S42 of the detection method 400 in FIG. 4, the controller 140 selects one of the word lines WL<0>, WL<1>, . . . , WL<p>, . . . , WL<m> as a selected word line (Step S701). [0039] According to an embodiment of the invention, the controller 140 may sequentially select one of the word lines WL<0>, WL<1>, . . . , WL<p>, . . . , WL<m> as a selected word line.

Regarding independent Claims 1, 15 and 23, Huang does not explicitly disclose “throttling the defective chip by reducing a number of transactions when the corresponding sensed current exceeds a second reference value”. 
However, in analogous art, Fillingim (U.S. Patent No. 8,984,216) Pub. Date: 2015-03-17 discloses in FIG. 9 a method 900 for managing lifetime for a storage device 102. In the depicted embodiment, if the audit module 704 determines 904 that the write bandwidth fails to satisfy the write bandwidth target, the throttle module 706 adjusts 906 execution of one or more operations on the data storage device 102. The method 900 returns to the determining step 902, and the target module 702 redetermines 902 a write bandwidth target for the data storage device 102 and the method 900 continues.
As illustrated in FIG. 10, If the throttle module 706 determines 1012 that there is not a power management and/or a temperature adjustment, the throttle module 706 adjusts 1016 execution of one or more write operations toward the write bandwidth target, without combining 1014 the adjustment with a power management and/or temperature adjustment. The method 1000 returns to the determining step 1002, and the target module 702 waits 1002 for the next sampling period.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the method for managing lifetime for a storage device as taught by Fillingim in the methods for detecting defects in a NOR flash memory of Huang, as to prolong the lifetime of a storage device by managing the write bandwidth of the storage device.
 
Regarding independent Claim 23, Huang discloses the same limitations as in independent Claim 1 and additionally he discloses performing a third control process that includes an operation of terminating driving of the defective chip; FIG. 4 [0030] A third detection process is executed (Step S43) to determine whether the source line is short-circuited with the defective word line(s). As shown in FIG. 9, in the third detection process 900, which corresponds to Step S43 of the detection method 400 in FIG. 4, the bias circuit 120 applies a third positive voltage to the selected word line with a second constant current (Step S901) without turned ON the memory cells on the selected word line. 

Regarding Claim 2, Huang discloses performing a third control process [0042] When the selected word line is the last of the word lines WL<0>, WL<1>, . . . , WL<p>, . . . , WL<m>, the controller 140 ends the second detection process 700 and then executes Step S43. FIG. 9 is a flow chart of the third detection process in Step S43.
Regarding Claims 3, 4, 5, Huang discloses identifying a location of the defective chip,  FIG. 5  Step S42 is then executed to further determine which word line is short-circuited with at least one of the bit lines or the source lines after the first detection process 500 is terminated. 
Regarding Claim 7, 18, Huang discloses reference value [0036] The first current source 620 generates a first constant current I1 which is the leakage threshold in Step S504 in FIG. 5.

Regarding Claims 8, 9, 19, 20, Huang does not explicitly disclose standby current is measured at a temperature.
However, in analogous art, Fillingim discloses a power management apparatus 122, that monitors a temperature for the storage device 102 relative to a thermal ceiling or other thermal threshold. The power management apparatus 122, in one embodiment, adjusts execution of operations on the storage device 102 in response to the temperature of the storage device 102 approaching the thermal ceiling.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the power management apparatus as taught by Fillingim in the device of Huang for the purpose of measuring standby current in response to the temperature of the storage device.
 
Regarding Claim 11, Huang discloses  the storage device includes a controller chip and a plurality of nonvolatile memory chips; As shown in FIG. 1, the flash memory device 100 includes a flash memory array 110,  and a controller 140. [0023] According to an embodiment of the invention, the flash memory array 110 is a NOR flash memory array. According to other embodiments, the flash memory device 100 may have a plurality of flash memory arrays 110. Only one flash memory array 110 is illustrated in FIG. 1, but not intended to be limited thereto.

Regarding Claims 12-14, Huang discloses standby current is performed;  [0024] The bias circuit 120 is configured to generate voltages and currents for the flash memory array 110. The sense circuit 130 is configured to sense the logic levels and currents of the word lines, the bit lines, the source line, and the P-type well. [0036] The first current source 620 generates a first constant current I1 which is the leakage threshold in Step S504 in FIG. 5.
 
Regarding Claims 16, 17, 24, Huang does not explicitly disclose  a power management integrated circuit (PMIC).
However, in analogous art, Fillingim discloses, as illustrated in FIG. 1B, the power management apparatus 122, in one embodiment, monitors a power consumption rate of the storage device 102 relative to a power consumption target. In a further embodiment, the power management apparatus 122 adjusts execution of operations on the storage device 102 based on the power consumption rate. Adjusting execution of operations, such as throttling or slowing execution of operations, in one embodiment, reduces the power consumption rate of the storage device 102.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the power management apparatus as taught by Fillingim in the device of Huang for the purpose of measuring standby current in response to the power consumption rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571) 272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 13, 2022
Non-Final Rejection 20220713
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov